DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7 and  25-48 pending
Claims 2-6, 8-24 and 49-54 cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 7 and 25-48 are objected to because the claims contain abbreviations. Claimed subject matter comprised abbreviations must be spelled out with clear and definite claim language.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 25-48 recite “PGW-U is configured for”, “MME configured for”, “SCS/AS configured for”, “UE configured for” in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “PGW-U is configured for”, “MME configured for”, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “PGW-U is configured for”, “MME configured for”, “SCS/AS configured for”, “UE configured for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 25-27, 29-39 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (WO2016172521) in view of Berzin (US20150110044).
 The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 1, Palanisamy teaches a method, performed by a system comprising a UE, a PGW-U, an MME and a SCS/AS, for managing traffic transmitted by the UE (¶0006 data plane GW; ¶0008 UE transmit its data; ¶0015 SCS or application server (AS); ¶0039 system, UE, traffic flow  management; ¶0075 PGW, AS/SCS) wherein the traffic is associated with a set of (¶0003 traffic flow parameters; ¶0063 parameter associated with traffic) wherein the method comprises: receiving, by the PGW-U, a marking type and a marking value, (¶0006 data plane GW; ¶0072 information (including) marked flows; ¶0092 packet value; ¶0111 P-GW receive information) which originate from the SCS/AS  and which are associated with an application identifier for identifying application traffic to be handled according to the marking type and the marking value, (¶0041 information that is provided by the SCS/AS; ¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows) receiving , by the UE from the MME, the marking type and the marking value, which originate from the SCS/AS and which are associated with the application identifier, (¶0052 UE may refer to any node, for instance an M2M device; ¶0093marked flows, values; ¶0100 MME,  pass this information to the UE; information delivered to the UE; ¶0119 M2M devices also receive data).  
Although Palanisamy teaches the method recited above, wherein Palanisamy fails to expressly teach transmitting, by the UE towards the PGW-U, the application traffic marked according to the marking type and marking value, inspecting, by the PGW-U, the application traffic according to the marking type to obtain the marking value, and handling, by the PGW-U, the application traffic based on the marking value.
Berzin, however discloses, transmitting, by the UE towards the PGW-U, the application traffic marked according to the marking type and marking value, (¶0019 router (e.g., PDN gateway (“PGW”); ¶0021 user device 105 may output traffic to PDN router; ¶0022 marked traffic, class; ¶0045 traffic marked with particular values) inspecting, by the PGW-U, the application traffic according to the marking type to obtain the marking value, (¶0019 router (e.g., PDN gateway (“PGW”); ¶0021 PDN router identify that the network layer QoS marking of the traffic; ¶0045 traffic marked with particular  values; ¶0138 PGW 230  inspect the traffic, application server) and handling, by the PGW-U, the application traffic based on the marking value. (¶0033 PGW receive and send the traffic; ¶0135 PGW, sending and/or receiving traffic; traffic associated with application; (marked) value associated with the traffic; ¶0139 application server output marked traffic (which) correspond to the marked DSCP values).
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for managing and forwarding marked traffic towards a gateway device for packet inspection. One of ordinary skill in the art would be motivated to allow for encryption or encapsulation of application traffic. (See Berzin para 0094)
As to claim 7, Palanisamy teaches a method, performed by a UE, for enabling differentiation of traffic transmittable by the UE, wherein the method comprises: receiving, from an MME, a marking type and a marking value, (¶0052 UE may refer to any node, for instance an M2M device; 0092 packet value; ¶0100 MME,  pass this information to the UE; information delivered to the UE; ¶0119 M2M devices  also receive data)  which originate from a SCS/AS  and which are associated with an application identifier for identifying application traffic, (¶0041 information that is provided by the SCS/AS; ¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows).
Although Palanisamy teaches the method recited above, wherein Palanisamy fails to expressly teach transmitting, towards the PGW-U, the application traffic marked according to the marking type and marking value.
Berzin, however discloses, and transmitting, towards the PGW-U, the application traffic marked according to the marking type and marking value. (¶0019 router (e.g., PDN gateway (“PGW”); ¶0021 user device 105 may output traffic to PDN router; ¶0045 traffic marked with particular values).
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for forwarding marked traffic towards a gateway device. One of ordinary skill in the art would be motivated to allow for ensuring quality of service (QoS) for traffic associated with applications and user devices. (See Berzin para 0002)
As to claim 25, Palanisamy teaches a system. comprising a UE, a PGW-U, an MME and a SCS/AS, configured for managing traffic transmitted by the UE, (¶0008 UE transmit its data; ¶0015 SCS or application server (AS); ¶0039 system, UE, traffic flow  management; ¶0075 PGW, AS/SCS) wherein the traffic is associated N ith a set of PFD related parameters (¶0003 traffic flow parameters) wherein the SCS/AS  is configured for transmitting a marking type and a marking value, (¶0015 SCS/AS, may communicate directly with core network nodes; ¶0046 SCS provides data flow information; ¶0072 information (including) marked flows; ¶0092 packet value) which are associated with an application identifier for identifying application traffic to be handled according to the marking type and the marking value, (¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows) the PGW-U  is configured for receiving the marking type and the marking value, which originate from the SCS/AS, (¶0072 information (including) marked flows; ¶0111 P-GW receive information) the MME  is configured for transmitting, towards the UE. the marking type and the marking value, (¶0052 UE may refer to any node, for instance an M2M device; ¶0072 information (including) marked flows; ¶0100 MME,  pass this information to the UE; information delivered to the UE; ¶0119 M2M devices  also receive data)  which originate from the SCS/AS and which are associated with the application identifier, (¶0041 information that is provided by the SCS/AS; ¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows) the UE  is configured for receiving, from the MME, the marking type and the marking value, which originate from the SCS/AS and which are associated with the application identifier, (¶0052 UE may refer to any node, for instance an M2M device; ¶0072 information (including) marked flows; ¶0100 MME,  pass this information to the UE; information delivered to the UE; ¶0119  M2M devices  also receive data).
Although Palanisamy teaches the method recited above, wherein Palanisamy fails to expressly teach however discloses, the UE  is configured for transmitting towards the PGW-U, the application traffic marked according to the marking type and marking value,  the PGW-U  is configured for receiving the application traffic from the UE, the PGW-U is configured for inspecting the application traffic according to the marking type to obtain the marking value, and the PGW-U  is configured for handling the application traffic based on the marking value.
Berzin, however discloses, the UE  is configured for transmitting towards the PGW-U, the application traffic marked according to the marking type and marking value,  the PGW-U  is configured for receiving the application traffic from the UE, (¶0019 router (e.g., PDN gateway (“PGW”); ¶0021 user device 105 may output traffic to PDN router; ¶0045 traffic marked with particular values) the PGW-U is configured for inspecting the application traffic according to the marking type to obtain the marking value, (¶0019 router (e.g., PDN gateway (“PGW”); ¶0021 PDN router identify that the network layer QoS marking of the traffic; ¶0045 traffic marked with particular  values.; ¶0138 PGW 230  inspect the traffic,  application server) and the PGW-U  is configured for handling the application traffic based on the marking value. (¶0033 PGW receive and send the traffic; ¶0135 PGW, sending and/or receiving traffic; traffic associated with application; (marked) value associated with the traffic; ¶0139 application server output marked traffic, (which) correspond to the marked DSCP values). 
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for managing and forwarding marked traffic towards a gateway device for packet inspection. One of ordinary skill in the art would be motivated to allow for authenticating communication session with user device. (See Berzin para 0034)
As to claim 26, the combination of Palanisamy and Berzin teach the system of claim 25, when Berzin further teaches the system according to claim 25, wherein the marking type indicates a protocol layer and a field of the protocol layer, wherein the field carries the marking value. (¶0021 traffic may include a network layer QoS marking, identify the network layer; ¶0022 packets, marking field; ¶0045 field include value).  
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for wherein marked traffic identifies a network level and field value. One of ordinary skill in the art would be motivated to allow for prioritizing network traffic flows. (See Berzin para 0114)
As to claim 27, the combination of Palanisamy and Berzin teach the system of claim 25, when Palanisamy further teaches the system  according to claim 25, wherein the UE  is (¶0006 Sl-MME interface; ¶0013 information is received via interfaces; ¶0100 retrieve information (via) Mobility Management Entity (MME) related interfaces). 
As to claim 29, the combination of Palanisamy and Berzin teach the system of claim 25, when Palanisamy further teaches the system according to claim 25, wherein the marking type and the marking value are receivable along with PFD- related parameters. (¶0010 request IP flow information; ¶0064 message may include parameter associated with traffic; ¶0072 flow information may include various traffic characteristics, marked flows; ¶0094 packet flow marked (with) value; ¶0101 receive message).
As to claim 30, the combination of Palanisamy and Berzin teach the system of claim 25, when Palanisamy further teaches the system  according to claim 25, wherein the application traffic is anyone of traffic of a user application executed by the UE, and traffic of an external device connected to the UE. (¶0047 traffic associated with an application; ¶0052 UE application, external UE; ¶0064 UE application; traffic of the application).
As to claim 31, Palanisamy teaches A UE  configured for enabling differentiation of traffic transmittable by the UE, (¶0096 modified packets communicated to the UE) wherein the UE  is configured for: receiving, from an MME, a marking type and a marking value, (¶0052 UE may refer to any node, for instance an M2M device; ¶0072 information (including) marked flows; ¶0100 MME,  pass this information to the UE; information delivered to the UE; ¶0119 M2M devices  also receive data) which originate from a SCS/AS  and which are associated with an application identifier for identifying application traffic, (¶0041 information that is provided by the SCS/AS; ¶0063 application identifier associated with traffic of the application).
Although Palanisamy teaches the method recited above, wherein Palanisamy fails to expressly teach transmitting, toward the PGW-U, the application traffic marked according to the marking type and marking value.
Berzin, however discloses, and transmitting, toward the PGW-U, the application traffic marked according to the marking type and marking value. (¶0031 send traffic to network PGW; ¶0045 traffic marked with particular values; ¶0135 traffic associated with application; (marked) value associated with the traffic).
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for managing and forwarding marked traffic towards a gateway device. One of ordinary skill in the art would be motivated to allow for outputting policy information to one or more network devices. (See Berzin para 0035)
As to claim 32, the combination of Palanisamy and Berzin teach the UE of claim 31, when Palanisamy further teaches the UE according to claim 31, being configured for: transmitting, to the MME, a request for the marking type and marking value for an application identifier. (¶0003 UE 202 is requesting access, this information is forwarded to a Mobility Management Entity (MME)).
As to claim 33, the combination of Palanisamy and Berzin teach the UE of claim 31, when Berzin further teaches The UE  according to laim 31, wherein the marking type indicates a protocol layer and a field of the protocol layer, wherein the field carries the marking value. (¶0021 traffic may include a network layer QoS marking, identify the network layer; ¶0022 packets, marking field; ¶0045 field include value). 
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for wherein marked traffic identifies a network level and field value. One of ordinary skill in the art would be motivated to allow for enforce the policies related to gateway devices. (See Berzin para 0035)
As to claim 34, the combination of Palanisamy and Berzin teach the UE of claim 31, when Palanisamy further teaches the UE  according to claim 31, wherein the UE is configured for receiving the marking type and the marking value in a marking configuration message of an Si-MME interface. (¶0006 Sl-MME interface; ¶0013 information is received via interfaces; ¶0050 information (includes) initial provisioning information; ¶0100 retrieve information (via) Mobility Management Entity (MME) related interfaces). 
As to claim 35, the combination of Palanisamy and Berzin teach the UE of claim 31, when Palanisamy further teaches the UE according to claim 31, wherein the marking type and the marking value are receivable along with PFD-related parameters. (¶0010 request IP flow information; ¶0064 message may include parameter associated with traffic; ¶0072 flow information may include various traffic characteristics, marked flows; ¶0094 packet flow marked (with) value; ¶0101 receive message).
As to claim 36, the combination of Palanisamy and Berzin teach the UE of claim 31, when Palanisamy further teaches the UE according to claim 31 wherein the application traffic is anyone of traffic of a user application executed by the UE, and traffic of an external device (¶0047 traffic associated with an application; ¶0052 UE application, external UE; ¶0064 UE application; traffic of the application).
As to claim 37, Palanisamy teaches A PGW-U  configured for managing traffic transmitted by a UE, wherein the traffic is associated with a set of PFD related parameters, (¶0003 traffic  flow parameters; ¶0039 system, management traffic flow; ¶0048 apparatus (node) for managing data; ¶0075 nodes such as PGW; nodes may monitor each flow and detect, data flows will adhere to the rules) wherein the PGW-U is configured for: receiving a marking type and a marking value, (¶0072 information (including) marked flows; ¶0111 P-GW receive information) which originate from a SCS/AS  and which are associated with an application identifier for identifying application traffic to be handled according to the marking type and the marking value, (¶0041 information that is provided by the SCS/AS; ¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows).
Although Palanisamy teaches the method recited above, wherein Palanisamy fails to expressly teach receiving the application traffic from the UE, inspecting the application traffic according to the marking type to obtain the marking value and handling the application traffic based on the marking value.
Berzin, however discloses, receiving the application traffic from the UE, inspecting the application traffic according to the marking type to obtain the marking value, (¶0019 router (e.g., PDN gateway (“PGW”); ¶0021 PDN router identify that the network layer QoS marking of the traffic; ¶0045 traffic marked with particular values; ¶0138 PGW 230 inspect the traffic, application server) and handling the application traffic based on the (¶0135 PGW, sending and/or receiving traffic; traffic associated with application; (marked) value associated with the traffic).
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for managing and forwarding marked traffic towards a gateway device for packet inspection. One of ordinary skill in the art would be motivated to allow for perform QoS policing operations on the traffic in order to cause the traffic to be outputted via bearer according to a particular quality of service identifier. (See Berzin para 0113)
As to claim 38, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches The PGW-U  according to claim 37, wherein the marking type and a marking value are receivable from a PGW-C. (¶0003 PDN gateway (PDN-GW) accept message; ¶0072 marked packet flows; ¶0115 enable, data packet, reception (via) control plane; ¶0119 gateway devices are configured to receive signals).
As to claim 39, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Berzin further teaches The PGW-U according to claim 37, wherein the marking type indicates a protocol layer and a field of the protocol layer, wherein the field carries the marking value. (¶0021 traffic may include a network layer QoS marking, identify the network layer; ¶0022 packets, marking field; ¶0045 field include value). 
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for wherein marked traffic identifies a network level and field value. One of ordinary skill in the art would be motivated to allow for creating profile information related user devices. (See Berzin para 0034)
As to claim 41, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches the PGW-U according to claim 37, wherein the marking type and the marking value are receivable along with PFD-related parameters. (¶0010 request IP flow information; ¶0064 message may include parameter associated with traffic; ¶0072 flow information may include various traffic characteristics, marked flows; ¶0094 packet flow marked (with) value; ¶0101 receive message).
As to claim 42, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches the PGW-U according to claim 37, wherein the application traffic is anyone of: traffic of a user application executed by the UE, and traffic of an external device connected to the UE. (¶0047 traffic associated with an application; ¶0052 UE application, external UE; ¶0064 UE application; traffic of the application).
As to claim 43, Palanisamy teaches An MME configured for enabling differentiation of traffic transmittable by a UE, (¶0096 modified packets communicated to the UE) which originate from a SCS/AS  and which are associated with an application identifier for identifying application traffic to be handled according to the marking type and the marking value, (¶0041 information that is provided by the SCS/AS; ¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows) and transmitting, to the UE, the marking type and marking value for the application identifier. (¶0016 route data to the UE; ¶0063 application identifier associated with traffic of the application; ¶0072 information (including) marked flows).
Although Palanisamy teaches the method recited above, wherein Palanisamy fails to expressly teach wherein the MME is configured for: receiving, from one of a PGW-C and a PFDF, a marking type and a marking value.
Berzin, however discloses, wherein the MME is configured for: receiving, from one of a PGW-C  and a PFDF, a marking type and a marking value, (¶0045 request describe  DSCP(marked) values; traffic marked with particular DSCP values; ¶0081 PGW output  a request; MME may receive the request)
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for managing and receiving marked traffic. One of ordinary skill in the art would be motivated to allow for a user device to select a bearer based on marked traffic values. (See Berzin para 0135)
As to claim 44, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches The MME according to claim 43, wherein the MME is configured for: receiving, from the UE, a request for the marking type and marking value for an application identifier. (¶0003 data request exchange, MME, gateway; ¶0017 MME, may receive a first message from a UE. The first message may include an attach request; ¶0130 transmit signals (messages) to gateways). 
As to claim 45, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches The MME according to claim 43, wherein the MME  is configured for: transmitting, toward the one of PGW-C  and PFDF, a request for the marking type and the marking value for an application identifier. (¶0003 data request exchange, MME, gateway; ¶0017 MME, may receive a first message from a UE. The first message may include an attach request; ¶0130 transmit signals (messages) to gateways). 
As to claim 46, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Berzin further teaches The MME according to claim 43, wherein the marking type (¶0021 traffic may include a network layer QoS marking, identify the network layer; ¶0022 packets, marking field; ¶0045 field include value).
Thus given the teachings of Berzin it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Berzin and Palanisamy for wherein marked traffic identifies a network level and field value. One of ordinary skill in the art would be motivated to allow for identifying a class of service based on the received traffic. (See Berzin para 0065)
As to claim 47, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches The MME according to claim 43, wherein the marking type and the marking value are receivable along with PFD-related parameters. (¶0010 request IP flow information; ¶0064 message may include parameter associated with traffic; ¶0072 flow information may include various traffic characteristics, marked flows; ¶0094 packet flow marked (with) value; ¶0101 receive message).
As to claim 48, the combination of Palanisamy and Berzin teach the PGW-U of claim 37, when Palanisamy further teaches The MME according to claim 43, wherein the application traffic is anyone of: traffic of a user application executed by the UE, and traffic of an external device connected to the UE. (¶0047 traffic associated with an application; ¶0052 UE application, external UE; ¶0064 UE application; traffic of the application).
Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (WO2016172521) in view of Berzin (US20150110044) and in further view of Zakrzewski (US20140302874).
As to claim 28, although the combination of Palanisamy and Berzin teach the system recited in claim 25, wherein the combination of Palanisamy and Berzin fail to expressly teach the system according to claim 25, wherein the PGW-U is configured for receiving the marking type and the marking value in a PFD Management Request of an Sx interface.
Zakrzewski, however discloses, the system according to claim 25, wherein the PGW-U is configured for receiving the marking type and the marking value in a PFD Management Request of an Sx interface. (¶0008 gateway receive the data, packet; ¶0014 mobility manager include gateway (for) receiving data; ¶0051 MME, PDN-GW is provided with Sx interface; ¶0163 requests from other PDN-GW, mark communications). 
Thus given the teachings of Zakrzewski it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Zakrzewski, Palanisamy and Berzin for receiving marked communication packets in PFD request via the MME Sx-interface. One of ordinary skill in the art would be motivated to allow for implementing diameter protocol. (See Zakrzewski para 0063)
As to claim 40, Although the combination of Palanisamy and Berzin teach the PGW-U recited in claim 37, wherein the combination of Palanisamy and Berzin fail to expressly teach the PGW-U according to claim 37, wherein the PGW-U is configured for receiving the marking type and the marking value in a PFD Management Request of an Sx interface
Zakrzewski, however discloses, The PGW-U according to claim 37, wherein the PGW-U is configured for receiving the marking type and the marking value in a PFD Management Request of an Sx interface. (¶0008 gateway receive the data, packet; ¶0014 mobility manager include gateway (for) receiving data; ¶0051 MME, PDN-GW is provided with Sx interface; ¶0163 requests from other PDN-GW, mark communications (received); ¶0167 message, values).
Thus given the teachings of Zakrzewski it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Zakrzewski, Palanisamy and Berzin for receiving marked communication packets in PFD request via the MME Sx-interface. One of ordinary skill in the art would be motivated to allow for tracking the communications terminal location. (See Zakrzewski para 0097)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sternberg (US 20170332421) teaches connecting to virtualized mobile core networks. Lee (US 20170324652) teaches in-flow packet prioritization and data-dependent flexible QoS policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454